Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
Claims 1-6 and 8-10 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the recitations “a fluid” (line 13), “the fluid” (lines 18, 24, 26, 27, and 37) render the claim indefinite.  It is unclear if the “fluid” refers to the previously recited “first fluid” (claim 7, line 5) or another different fluid.  For examination purposes it is assumed that the fluid refers to the first fluid.
Regarding claim 15, the recitations “a fluid” (line 16), “the fluid” (lines 21, 27, 29, and 30) render the claim indefinite.  It is unclear if the “fluid” refers to the previously recited “first fluid” (claim 15, line 8) or another different fluid.  For examination purposes it is assumed that the fluid refers to the first fluid.
Claims 11-14 and 16-18 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2017/0328644), and further in view of Joël et al. (US 5,44,703) and Gautam et al. (US 2017/0001943).
Regarding claim 7, Takahashi (Figure 10 embodiment, which is a variation of the Figure 1 embodiment, see Paragraphs 75-76) discloses a heat exchanger, comprising: at least one channel plate (10, 20), having a first side and a second side to be furnished respectively and opposite to each other (Figures 1-2: Each channel plate has a first side and a second side).  While Takahashi discloses a plurality of first fluid channels (Figure 3a) and a plurality of second fluid channels (Figure 3b), where a first fluid flows through the plurality of first fluid channels (Paragraphs 40-44) and a second fluid flows through the plurality of second fluid channels (Paragraphs 40-44), and where the first fluid and the second fluid having different temperatures (i.e. inherent pursuant the operation of a heat exchanger) (Paragraph 34), Takahashi does not explicitly teach or disclose the plurality of first and second fluid channels as respectively provided only on the first and second sides of the at least one channel plate.
Joël et al. teaches a heat exchanger, comprising: at least one channel plate (4), having a first side and a second side to be furnished respectively and opposite to each other (Figure 5: Each channel plate has a first side and a second side), a plurality of first fluid channels being provided only on the first side (Figures 2-4, Col. 3, lines 34-56, Col. 4, line 62 to Col. 5, line 6: First passages for a first fluid are formed on one side of a plate), a plurality of second fluid channels being provided only on the second side (Figures 2-4, Col. 3, lines 34-56, Col. 4, line 62 to Col. 5, line 6: Second passages for a second fluid are formed on an opposite side of a plate). As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the at least one channel plate as disclosed by Takahashi with first and second fluid channels as respectively provided only on first and second sides of at least one channel plate as taught by Joël et al. to improve heat exchanger heat transfer efficiency by minimizing a thermal resistance to heat exchange between first and second fluids (e.g. minimizing presence of joints or material interfaces between fluid passages that could impede heat transfer).
Takahashi further discloses that the plurality of first fluid channels are formed by a plurality of high-temperature flow-splitting components (Annotated Figure 10), and each of the plurality of high-temperature flow-splitting components comprises:
A single entrance channel (Annotated Figure 10: Each flow splitting component comprises a single entrance channel), used for introducing the first fluid at a total flow rate (Paragraph 75) where the entrance channel has an exit (Annotated Figure 10),
A single primary channel (Annotated Figure 10: Each flow splitting component comprises a single primary channel), connected with the entrance channel (Annotated Figure 10), forming a first angle with the single entrance channel (Annotated Figure 10), the first angle ranging from 90°~270° (Annotated Figure 10 and Paragraph 80: The single primary channel and the single entrance channel are angled by 120º), where the single primary channel has an entrance directly connected with the exit of the single entrance channel (Annotated Figure 10) such that the first fluid completely flows into the single primary channel from the entrance channel (Annotated Figure 10), and
A single subordinate channel (Annotated Figure 10: Each flow splitting component comprises a single subordinate channel), connected with the single primary channel (Annotated Figure 10), forming a second angle with the single primary channel (Annotated Figure 10), the second angle ranging from 30°~150° (Annotated Figure 10: The single subordinate channel and the single primary channel are angled by 120º), the single subordinate channel has an entrance directly connected with the single primary channel and not directly connected with the exit of the single entrance channel (Annotated Figure 10) such that the first fluid in the single primary channel flows distributedly into the single subordinate channel and downstream in the single primary channel (Annotated Figure 10), and
Where at the entrance of the single subordinate channel, the first fluid flowing downstream in the single primary channel has a first flow rate, the first fluid flowing into the single subordinate channel has a second flow rate, and a sum of the first flow rate and the second flow rate is equal to the total flow rate (Annotated Figure 10: The single primary channel and the single subordinate flow channel branch from the single entrance channel.  Therefore, a sum of flow rates through a downstream portion of the single primary channel and the single subordinate flow channel equals a flow rate through the single entrance channel).  
While Takahashi discloses the entrance channel, the primary channel and the subordinate channel as a bifurcated structure, Takahashi does not explicitly teach or disclose the single entrance channel, the single primary channel and the single subordinate channel collectively form an asymmetrical structure with different diameter sizes.
Gautam et al. (Figure 3) teaches a flow-splitting component, comprising: at least one entrance channel (16), at least one primary channel (10), and at least one subordinate channel (12) (Paragraphs 43 and 47: Gautam et al. acknowledges the flow-splitting component as including one or more tubes -i.e. channels-), where the entrance channel, the primary channel and the subordinate channel have different diameter sizes (Paragraphs 43, 44, and 47), where the entrance channel, the primary channel and the subordinate channel collectively form an asymmetrical structure with the different diameter sizes if the entrance channel, the primary channel and the subordinate channel (Figure 3) (Paragraphs 43, 44, and 47), thereby providing different flow resistances for the entrance channel, the primary channel and the subordinate channel to obtain a specific flow-splitting performance (Paragraphs 41-48: The diameters and relative angles of the entrance channel, the one primary channel, and the subordinate channel are configured to be varied in order to adjust volumetric flow rates of fluid flowing within each of the entrance, primary, and subordinate channels), and controlling the flow resistances of the fluid at different temperatures such that a split percentage of the high-temperature flow splitting component is controllable (Paragraphs 41-48: The diameters and relative angles of the entrance channel, the one primary channel, and the subordinate channel are configured to be varied in order to adjust volumetric flow rates of fluid flowing within each of the entrance, primary, and subordinate channels).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the single entrance, the single primary channel, and the single subordinate channel as disclosed by Takahashi in the form an asymmetrical structure with different diameter sizes as taught by Gautam et al. to improve heat exchanger heat transfer efficiency by individually tailoring fluid flow rates through a single entrance channel, a single primary channel, and a single subordinate channel.
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitations “thereby providing different flow resistances for the entrance channel, the primary channel and the subordinate channel to obtain a specific flow-splitting performance” (lines 34-36) and “controlling the flow resistances of the fluid at different temperatures such that a split percentage of each of the high-temperature flow splitting component is controllable” (lines 36-38)” constitute functional limitations, there being no differentiating structure recited.
In the instant case, Takahashi as modified by Gautam discloses a plurality of flow splitting components each comprising a single entrance channel, a single primary channel, and a single subordinate channel that are configured at relative angles as recited in the claims.  Takahashi as modified by Gautam also discloses the single entrance channel, the single primary channel, and the single subordinate channel as collectively forming an asymmetrical structure with different diameter sizes as recited in the claims.  Therefore, it is understood that the flow-splitting component as disclosed by Takahashi as modified by Gautam satisfies the above identified functional limitations in the same sense that applicant’s flow-splitting component satisfies the above identified functional limitations.

    PNG
    media_image1.png
    314
    624
    media_image1.png
    Greyscale


Regarding claim 11, Takahashi discloses a high-temperature flow-splitting component as discussed above.
Note: The recitations “applicable to operate under a temperature range between a first temperature and a second temperature larger than the first temperature, the first temperature is 25°C, and the second temperature is 800°C” (lines 2-4) constitutes an intended use limitation that does not further limit the structure of the claimed invention (i.e. the claimed flow-splitting component is used in a device that operates over a temperature range).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987), there being no differentiating structure recited.
Regarding claim 12, Takahashi discloses a high-temperature flow-splitting component as discussed above.  However, Takahashi does not explicitly teach or disclose a ratio of a diameter of the primary channel to a diameter of the subordinate channel.
Gautam et al. (Figure 3) teaches a flow-splitting component, comprising: at least one primary channel (Defined by tube 16) and at least one subordinate channel (Defined by mini-tubes 10, 12, 14) connected with the at least one primary channel (Figure 3), where  the at least one primary channel has a first diameter ψ1 (Paragraphs 44 and 47), where the at least one subordinate channel has a second diameter ψ2 (Paragraphs 43 and 47), and (ψ2/ψ1) = 0.25 ~ 1.1 (Paragraphs 43 and 44: A tube with a diameter of 8mm and a mini-tube with a diameter of 8mm yields a ψ2/ψ 1 of 1.0).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the channels as disclosed by Takahashi with diameters as taught by Gautam et al. to minimize manufacturing costs by providing a plurality of channels with a common (i.e. same) diameter.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2017/0328644), Joël et al. (US 5,44,703), and Gautam et al. (US 2017/0001943), and further in view of Lee et al. (US 2012/0243180).
Regarding claim 13, Takahashi discloses a high-temperature flow-splitting component as discussed above.  However, Takahashi does not explicitly teach or disclose the first angle as 270º and the second angle as 150º
Lee et al. teaches a high-temperature flow-splitting component, comprising: a plurality of branching channels (e.g. 25, 30), where Lee et al. acknowledges that thermal resistance and pressure drop for a plurality of branching channels is a function of branching angle (Paragraph 30 and Figure 16, see also Paragraphs 61-64).  Therefore, branching angle is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing branching angle of a channel increases thermal resistance and pressure drop of the channel (Paragraph 62). Therefore, since the general conditions of the claim, i.e. that branching angle of a channel is variable, were disclosed in the prior art by Lee et al., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the channels as disclosed by Takahashi with branching angles as taught by Lee et al. to improve heat exchanger operating efficiency by selecting branching angles that yield low pressure drop thereby reducing an amount of work necessary to run a fluid pump.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Note: Possible configurations of the entrance, primary, and subordinate channels as recited in claim 10 in Examiner’s Exhibit A below.

    PNG
    media_image2.png
    135
    221
    media_image2.png
    Greyscale


Response to Arguments
Regarding the statements on page 9, line 1 to page 12, line 27:
Applicant’s statements regarding the amended application are noted.
Regarding the arguments on page 12, line 28 to page 13, line 11:
Applicant’s amendment overcomes the 112 rejections of record.  However, the amendment appears to introduce new indefiniteness.
Regarding the arguments on page 13, line 13 to page 15, line 2:
Applicant alleges that the cited art does not teach or disclose amended claim 7 in that the cited art does not teach or disclose at least one channel plate with first and second passages formed on opposite sides thereof.  Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Regarding the arguments on page 15, lines 3-9:
Applicant alleges that Gautam does not remedy Takahashi with respect to claim amended claim 7 in that Gautam does not teach or disclose at least one channel plate with first and second passages formed on opposite sides thereof.  Applicant’s arguments have been considered but are not found to be persuasive since Gautam is not relied upon to teach at least one channel plate with first and second passages formed on opposite sides thereof.
Applicant also alleges that Gautam cannot be combined with Takahashi due to differing technology fields.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's argument that Takahashi and Gautam are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Takahashi discloses a heat exchanger comprising a flow-splitting component (i.e. branched passages).  While Gautam is indeed pertinent to producing carbonates, Gautam similarly discloses a flow-splitting component (i.e. branched passages) and acknowledges that the flow-splitting component (i) defines passages of a heat exchanger (Paragraphs 42-43 of Gautam) and (ii) discloses that providing the passages of the flow-splitting component with differing dimensions/size/angles has an effect on rates of heat transfer (Paragraphs 44-46 of Gautam).
Regarding the arguments on page 15, line 10 to 16, line 27:
Applicant alleges that Joël (US 5,544,703) cannot be combined with Takahashi to read on amended claim 7 since Joël teaches away from unequal distribution of fluid and instead requires equal distribution of fluid.
In response to applicant's argument that Joël cannot be combined with Takahashi, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In the instant case, Takahashi discloses a stacked plate heat exchanger (Figures 1-2), comprising at least: channel plates (10, 20), a plurality of first fluid channels through which a first fluid flows (Figure 3a and Paragraphs 40-44), and a plurality of second fluid channels through which a second fluid flows (Figure 3b and Paragraphs 40-44).  However, Takahashi does not explicitly teach or disclose the plurality of first and second fluid channels as respectively provided only on the first and second sides of the at least one channel plate.
Similarly, Joël discloses a stacked plate heat exchanger (Figures 1-2), comprising at least: channel plates (4), a plurality of first fluid channels through which a first fluid flows (Figures 2-4, Col. 3, lines 34-56, Col. 4, line 62 to Col. 5, line 6: First passages for a first fluid are formed on one side of a plate), and a plurality of second fluid channels through which a second fluid flows (Figures 2-4, Col. 3, lines 34-56, Col. 4, line 62 to Col. 5, line 6: Second passages for a second fluid are formed on an opposite side of a plate), where the plurality of first and second fluid channels are respectively provided only on the first and second sides of the at least one channel plate (Figure 3).
Since the concept of providing first and second channels on opposite sides of a channel plate does not appear to be intrinsically linked to whether or not distribution of fluid is equal or unequal, configuring first and second fluid passages as disclosed by Takahashi on opposite sides of one plate as taught by Joël instead of forming the first and second fluid passages as on separate first and second plates is obvious based upon the current record.
Regarding the arguments on page 16, lines 25-30:
Applicant alleges that new claims 11-14 are allowable by virtue of dependency.
Regarding the arguments on page 17, lines 2-25:
Applicant alleges that the cited art does not teach or disclose new claim 7.  Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Regarding the arguments on page 16, lines 26-28:
Applicant alleges that new claims 16-18 are allowable by virtue of dependency.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
However, it is noted that claim 15 appears to be a substantial duplicate of the combined subject matter of claims 7 and 14.  When two claims in an application comply with the requirements of 35 U.S.C. 112(d) but are duplicates, or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other claim under 37 CFR 1.75  as being a substantial duplicate of the allowed claim (See MPEP 608.01(m)).

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims are directed to a heat exchanger (4) (Figure 8) having at least one channel plate (41), where the at least one channel plate has a plurality of first passages for a first fluid on a first side (Figure 8A for example), where the at least one channel plate has a plurality of second passages for a second fluid on a second side (Figure 8B for example),
Where (claim 7) the plurality of first passages include a plurality of flow-splitting components (Paragraphs 13 and 55-58: It is disclosed that the heat exchanger of the Figure 8 embodiment is configured to comprise flow-splitting components such as those of the embodiments Figures 1-4), where each of the plurality of flow-splitting components includes an entrance channel (e.g. 10) a primary channel (e.g. 20) and a subordinate channel (e.g. 30) (Figure 1),
Where (claims 14 and 15) the at least one channel plate has a first entrance hole located oppositely diagonally to a second entrance hole (Figures 8, 8a, and 8b) and two first exit holes located oppositely diagonally to a second exit hole (Figures 8, 8a, and 8b) such that the first fluid flows from the first entrance hole to the two first exit holes through the plurality of first fluid channels and the second fluid flows from the second entrance hole to the second exit hole through the plurality of second fluid channels.
The art of record discloses a heat exchanger (Takahashi US 2017/0328644) comprising: at least one channel plate (10, 20), a plurality of first fluid channels (Figure 3a) and a plurality of second fluid channels (Figure 3b), where a first fluid flows through the plurality of first fluid channels (Paragraphs 40-44) and a second fluid flows through the plurality of second fluid channels (Paragraphs 40-44), and
A plurality of high-temperature flow-splitting components (Annotated Figure 10), and each of the plurality of high-temperature flow-splitting components comprises: a single entrance channel (Annotated Figure 10), a single primary channel (Annotated Figure 10), and a single subordinate channel (Annotated Figure 10).  However, Takahashi does not disclose “the at least one channel plate has a first entrance hole located oppositely diagonally to a second entrance hole and two first exit holes located oppositely diagonally to a second exit hole” as recited in claim 14.

The art of record also discloses a heat exchanger (Joël et al. US 5,44,703) that comprises: at least one channel plate (4) having a first side and a second side to be furnished respectively and opposite to each other (Figure 5: Each channel plate has a first side and a second side), a plurality of first fluid channels being provided only on the first side (Figures 2-4, Col. 3, lines 34-56, Col. 4, line 62 to Col. 5, line 6: First passages for a first fluid are formed on one side of a plate), a plurality of second fluid channels being provided only on the second side (Figures 2-4, Col. 3, lines 34-56, Col. 4, line 62 to Col. 5, line 6: Second passages for a second fluid are formed on an opposite side of a plate).  However, Joël et al. does not disclose “the at least one channel plate has a first entrance hole located oppositely diagonally to a second entrance hole and two first exit holes located oppositely diagonally to a second exit hole” as recited in claim 14.

The art of record also discloses a flow-splitting component (Gautam et al. US 2017/0001943) that comprises: at least one entrance channel (16), at least one primary channel (10), and at least one subordinate channel (12) (Paragraphs 43 and 47: Gautam et al. acknowledges the flow-splitting component as including one or more tubes -i.e. channels-), where the entrance channel, the primary channel and the subordinate channel have different diameter sizes (Paragraphs 43, 44, and 47), where the entrance channel, the primary channel and the subordinate channel collectively form an asymmetrical structure with the different diameter sizes if the entrance channel, the primary channel and the subordinate channel (Figure 3) (Paragraphs 43, 44, and 47).  However, Gautam et al. does not disclose “the at least one channel plate has a first entrance hole located oppositely diagonally to a second entrance hole and two first exit holes located oppositely diagonally to a second exit hole” as recited in claim 14.

The art of record also discloses a heat exchanger (Jarl US 2003/0047303) that comprises: at least one channel plate (1), where the at least one channel plate has entrance holes (11, 21) and a plurality of exit holes (12, 13, 22, 23).  Jarl does not teach or disclose a plurality of flow-splitting components as recited in claim 7.

While the art of record teaches various heat exchangers that include flow-splitting components and heat exchangers that include plural entrance holes and exit holes, there does not appear to be a teaching found in the art or record that would suggest providing a heat exchanger with at least one channel plate having a plurality of first fluid channels for a first fluid and a plurality of second fluid channels for a second fluid, where (i) the plurality of first fluid channels are formed by a plurality of flow-splitting components, where (ii) the first fluid flows from a first entrance hole to two first exit holes through the plurality of first fluid channels, and where (iii) the second fluid flows from a second entrance hole to a second exit hole through the plurality of second fluid channels as recited in claim 14 without relying on impermissible hindsight or substantial redesign.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2005/0260472 discloses a heat exchanger with a plurality of flow splitting components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON N THOMPSON/Examiner, Art Unit 3763    
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763